 Case 19-13300       Doc 160      Filed 05/15/20 Entered 05/15/20 15:22:58            Desc Main
                                   Document     Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                               )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR             )
____________________________________)

                      RECONCILIATION REPORT FOR APRIL 2020

       Somerville Brewing Company (“Somerville Brewing”), as provided for in the Debtor’s

Motion to Extend Use of Cash and Non-Cash Collateral and the Budget attached to the Cash

Collateral Motion as Exhibits A and B (the “Cash Collateral Motion” and the “Budget”) [Doc. No.

42] and the Order on Third Motion Seeking Extension of Debtor’s Right to Use of Cash Collateral

and Offer of Adequate Protection (the “Fourth Interim Cash Collateral Order”) [Doc. 156] entered

on May 8, 2020, the Debtor submits the Reconciliation Report for the period of April 2020.

       The Debtor has previously reported that due to the Covid-19 crisis, they were forced to

close both of the locations in accordance with the rules and regulations implemented by the

Commonwealth and the City of Somerville. The budget was prepared and filed when it advertised

that the date for reopening would be May 4, 2020. However, that date was extended, and therefore,

the Debtor has not operated other than to bottle and sell beer to go from one location. Accordingly,

the Budget is well outside the projected sums for revenues and expenditures.
 Case 19-13300       Doc 160     Filed 05/15/20 Entered 05/15/20 15:22:58             Desc Main
                                  Document     Page 2 of 5



       The Debtor continues to monitor the situation and its efforts to generate an offer to acquire

but there have been no showings since the shut down and no offers have yet been received.

                                                     Respectfully submitted,
                                                     Somerville Brewing Company
                                                     By its attorney,


Dated: May 15, 2020                                  /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com
       Case 19-13300              Doc 160   Filed 05/15/20 Entered 05/15/20 15:22:58     Desc Main
                                             Document     Page 3 of 5

Somerville Brewing Company
April 2020 Budget Reconciled
                                                            4/1‐4/30/20        Actual
                                                              Budget
Cash Receipts                                             $      253,390   $     6,395
(including meals tax & CC Tips)

Cost of Sales
      Food & Supplies                                     $      32,941    $       246
      Brewery Materials                                   $      13,500    $     5,096
      Credit Card Processing Fees                         $       5,904    $       433
                                                          $      52,345    $     5,775

Gross Profit                                              $     201,045    $       620

Operating Expenses
       Payroll & Payroll Liabilities                      $      77,000    $    15,938
       Advertising                                        $       1,500    $       219
       Restaurant Supplies                                $         300    $        10
       Linen Service                                      $       2,200
       Cutlery/Knife Sharpening                           $         200
       Cable TV/Internet/Music                            $       2,000    $       636
       Trivia Fees                                        $       1,500
       Pest Control                                       $         265
       Telephone System                                   $         165    $       165
       Online Services/Apps                               $         550
       Freight                                            $         200    $        51
       Automobile Fuel                                    $         150    $        52
       Rent                                               $      25,274
       Storage Fees                                       $       1,400    $       235
       CAM Charges                                        $       5,341
       Insurance                                          $       5,000
       Facility Repairs                                   $       1,000
       CO2 Rental/Gas                                     $         850    $       232
       Trash Removal                                      $       1,700
       Electric Utilities                                 $       2,600
       Gas Utilities                                      $       1,100
       Payroll Fees                                       $         250    $       125
       Bank Fees                                          $         150    $       162
       Cambridge Trust Co ACH Claim                       $       1,394
       Excise Taxes                                       $         180
       License/Permit Fees                                $         ‐
       Legal/Accounting Fees                              $       5,000
       Misc                                               $       5,000    $     1,217
Total Expenses                                            $     142,269    $    19,042

Non‐Operating Expenses
       Meals Tax                                          $      14,224    $     3,001
       Employee Tips                                      $      35,966    $       738
       US Trustee Fees                                    $       4,875    $       ‐
Total Non‐Operating Expenses                              $      55,065    $     3,739

TOTAL EXPENSES                                            $     197,334    $    22,781

NET INCOME                                                $       3,711    $ (22,161)
 Case 19-13300        Doc 160         Filed 05/15/20 Entered 05/15/20 15:22:58      Desc Main
                                       Document     Page 4 of 5




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
In Re:                               )
                                     )
SOMERVILLE BREWING COMPANY )                         Chapter 11
                                     )               Case No. 19-13300-FJB
                  DEBTOR             )
____________________________________)

                                 CERTIFICATE OF SERVICE

       I, Nina M. Parker, do hereby certify that I have given either electronic notice, fax notice

and/or mailed, postage prepaid, copies of the Reconciliation Report for April 2020 to the parties

listed on the annexed service list.




                                                     /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com

DATED:         May 15, 2020
 Case 19-13300    Doc 160     Filed 05/15/20 Entered 05/15/20 15:22:58      Desc Main
                               Document     Page 5 of 5



Electronic Mail Notice List

      Eric K. Bradford Eric.K.Bradford@USDOJ.gov
      John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
      James C. Fox jim_fox@riw.com, jcf@riw.com
      Paul R, Hage phage@jaffelaw.com
      Honor S. Heath honor.heath@eversource.com, honor.heath@hotmail.com
      James M. Liston jml@bostonbusinesslaw.com
      Anthony M. Moccia amoccia@eckertseamans.com
      Rion Vaughan rmv@riw.com
